Citation Nr: 0117360	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  99-02 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his former wife


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active duty service from May 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  In October 1998, the RO denied a 
claim of entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  
In June 1999, the RO denied the veteran's claim of 
entitlement to an automobile or other conveyance or special 
adaptive equipment.  In a December 2000 decision, the Board 
denied the issue of entitlement to an automobile or other 
conveyance or special adaptive equipment, and remanded the 
issue of entitlement to TDIU to the RO for further 
development.  

As noted by the Board in December 2000, in September 1999, 
the RO denied a claim of service connection for post-
traumatic stress disorder (PTSD) as not well-grounded.  
However, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) eliminated the 
requirement of the veteran to submit a "well-grounded" 
claim before the duty to assist attaches.  Accordingly, the 
Board referred this issue to the RO for appropriate action.  
Since no action was taken, the Board again refers this issue 
to the RO for appropriate action.

Finally, in an April 2000 statement, the veteran appears to 
raise a claim of entitlement to service connection for a 
right foot disorder.  The RO may wish to contact the veteran 
and his representative to clarify his wishes as to the 
matter.


FINDINGS OF FACT

1.  The veteran completed 3 years of his high school 
education.  He has at least 18 year of occupational 
experience in the business of buying, restoring, and selling 
equipment, and salvaging tractors and selling the parts, as 
the owner of his own company and the supervisor. 

2.  The veteran's service-connected history of pulmonary 
embolism and his service-connected left leg disability do not 
alone preclude him from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

The veteran is not individually unemployable by reason of his 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified in the October 1998 rating 
decision, the December 1998 statement of the case and in the 
October 1999, January 2000, and April 2001 supplemental 
statements of the case of the reasons and bases for the 
denial of his claim for a TDIU.  The Board concludes that the 
discussions in the rating decision, statement of the case and 
supplemental statements of the case, sent to the veteran and 
his representative, informed him of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this case, the claim was remanded in order to 
afford the veteran a VA examination that was accomplished. In 
addition, the current medical treatment records were 
obtained.  Although the veteran's records from the Social 
Security Administration are not of record, the award of 
disability compensation by that agency was made many, many 
years prior to the current claim.  Thus, those records would 
not contain any current relevant evidence, particularly since 
they predate a final Board decision that denied TDIU.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of this claim.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran. There is sufficient evidence of record to decide his 
claim properly.  See e.g., Bernard v. Brown,  4 Vet. App. 384 
(1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. at 384 [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 


Background

In a June 1955 rating decision, service connection was 
granted for tear of the medial meniscus of the left knee.  A 
20 percent rating was granted from April 15, 1955, a 
temporary total rating was granted from April 18, 1955, and a 
non-compensable rating was granted from July 1, 1955.  In a 
November 1974 rating decision, an increased rating of 20 
percent rating was granted from July 26, 1974.  In a November 
1980 rating decision, a temporary total rating was granted 
from August 4 1980, after which time the 20 percent rating 
was reinstated.  The left knee disability was recharacterized 
as tear of the medial meniscus, left knee, with valgus 
producing osteotomy.  In a January 1981 rating decision, the 
temporary total rating was extended through December 31, 
1980, after which time the 20 percent rating was reinstated.  
In a September 1981 rating decision, a temporary total rating 
was granted from August 4 1980, after which time, a 30 
percent rating was granted.  The left knee disability was 
recharacterized as postoperative residuals of surgery of the 
left knee.  In addition, service connection was granted for 
pulmonary embolism with infarction, secondary to left knee 
disability, rated as 30 percent disabling effective October 
11, 1980, 10 percent disabling effective October 27, 1980, 
and non-compensably disabling effective July 10, 1981.  In 
August 1982, the RO reduced the 30 percent rating for the 
left knee to 20 percent, effective from November 1, 1982.  In 
a February 1983 rating decision, the left knee rating was 
restored to 30 percent effective August 1, 1981.  The left 
knee disability was recharacterized as advanced 
osteoarthritis and/or degenerative arthritis of the left knee 
with partial ankylosis.  

In January 1986, the veteran underwent a total left knee 
arthroplasty.  Thereafter, in an April 1986 rating decision, 
he was granted temporary total ratings extending through 
April 30, 1987.  Thereafter, the 30 percent rating was 
reinstated.  The left knee disability was recharacterized as 
total left knee arthroplasty.  In an October 1988 rating 
decision, service connection was granted for left peroneal 
nerve palsy as secondary to left knee disability.  A 10 
percent rating was assigned from June 30, 1987, a temporary 
100 percent rating from March 1, 1988, and a 10 percent 
rating from July 1, 1988.  The Board notes that as of the 
October 1988 rating decision, the RO ceased listing the 
veteran's service-connected pulmonary embolism with 
infarction as one of his service-connected disabilities.  The 
Board notes that although the veteran's pulmonary embolism 
was rated at the non-compensable level, it should have 
continued to be listed.  

In a February 1989 rating decision, the RO determined that a 
30 percent rating was warranted for left peroneal nerve palsy 
effective July 1, 1988.  

In a January 1996 rating decision, the veteran's two leg 
disabilities were combined and recharacterized as total left 
knee arthroplasty with left peroneal nerve palsy, and a 60 
percent combined rating was assigned effective January 17, 
1995. 

In February 1996, an application for a TDIU was received by 
VA from the veteran.  In that application, the veteran 
indicated that he last worked full-time in 1980 when he 
became too disabled to work.  The veteran reported that he 
had completed 3 years of his high school education.  He 
reported that he had employment experience involving tractor 
equipment sales and working in an auction house.  He reported 
no further education or specialized training.

In a March 1996 rating decision, the RO denied the veteran's 
claim for entitlement to TDIU.  The veteran appealed that 
determination.  In support of his claim, he testified at a 
personal hearing at the RO in September 1996.  He testified 
that he had been employed in the business of buying, 
restoring, and selling equipment, and salvaging tractors and 
selling the parts.  He stated that he left the business 
because he could no longer function because of his legs and 
he applied for Social Security Administration disability 
benefits.  The veteran implied during his testimony that he 
had not attempted to gain employment since he began to 
receive Social Security Administration disability payments.

In a December 1997 decision, in pertinent part, the Board 
denied the veteran's claim of entitlement to a TDIU.  That 
decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991).

In September 1998, the veteran's current claim for TDIU was 
received.  In support of his claim, outpatient records were 
received that showed treatment from 1997 on for several of 
the veteran's disabilities to include the veteran's back 
disability, knee disabilities and his inflammatory arthritis.  
In addition, VA hospitalization records were received that 
showed treatment for gastritis in April 1998 as well as 
follow-up treatment for that problem. 

In an October 1998 rating decision, the RO denied entitlement 
to a TDIU.  The veteran appealed that determination.  

In November 1998, the veteran thereafter contended that there 
was clear and unmistakable error (CUE) in the Board's 
December 1997 decision denying TDIU.  

In April 1999, the veteran testified at a personal hearing 
before a hearing officer at the RO with regard to the issue 
of entitlement to a TDIU.  At that time, the veteran related 
that he had not worked since he started receiving benefits 
from the Social Security Administration, in approximately 
1981.  Prior to that time, he had been in the auction 
business for 18 years and was also in the equipment business.  
He related that he was a supervisor.  The veteran also 
related that he was having difficulty with his legs.  He 
indicated that he used a motorized wheelchair and also used 
crutches to get around because of his right leg disability.  
The veteran reported that he had rheumatoid arthritis in 
multiple joints of his body as well as back disability.  The 
veteran's wife, who was a nurse, also testified.  She 
indicated that the veteran had had leg disabilities for many 
years and used assistive devices to walk.  She also testified 
that the veteran had had back problems for many years.  The 
veteran also testified that he had psychiatric disability.  

In April 1999, the veteran applied for entitlement to an 
automobile or other conveyance or special adaptive equipment.  
His claim was denied in a June 1999 rating decision.  
Thereafter, in a September 1999 rating decision service 
connection for post-traumatic stress disorder was denied.  In 
addition, the RO determined that new and material evidence 
had not been submitted to reopen the claims of service 
connection for right knee, right foot drop, and degenerative 
joint disease of the lumbar spine, secondary to service-
connected left knee disability.  

Thereafter, in May 1999, the veteran was afforded a VA 
psychiatric examination that resulted in a diagnosis of 
sudden nightmare disorder.  In addition, his wife sent a 
letter in which she indicated that she believed the veteran's 
behavior was inappropriate and antisocial.  

Thereafter, VA inpatient and outpatient records, dated from 
1997 to 1999, were received that showed treatment for 
urethral stricture disease; squamous cell carcinoma; 
inflammatory arthritis; and heart disability to include 
atrial fibrillation, sinus arrhythmia, and coronary artery 
disease.  In addition, the records showed that the veteran 
underwent a colonoscopy and that he was treated for 
urosepsis.  The records also showed that in August 1999, VA 
made a home visit.  It was noted that the veteran had a 
diagnosis of paralysis of the external popliteal, rheumatoid 
arthritis, hypertension, atrial fibrillation, and benign 
neoplasm of the large bowel.  The VA employee assessed that 
the veteran needed some adaptive equipment to ensure that he 
maintain safety in the bathroom area.  An evaluation the next 
day again revealed that the veteran had multiple 
disabilities.  It was noted that the veteran was separated 
from his wife, was ambulatory inside his home with the 
assistance of crutches, that he used an "amegio" to travel 
within his community, and that he still drove a car.  It was 
noted that the veteran was in fact having some difficulty 
functioning within his home, but he indicated that he was not 
interested in nursing home placement.  

In September 1999, VA records noted that the veteran lived 
alone (he was divorced), was able to drive, cook, dress, and 
bathe himself.  He reported having difficulty with buttons 
and opening cans and jars.  He stated he used his scooter for 
long distance mobility, and crutches for short distances.  On 
examination, he had 4/5 strength throughout all extremities, 
except for 3+/5 left dorsiflexion and 3/5 left patellar 
flexion.  A mild right foot drop was noted.  Subsequent 
record also showed that the veteran had a depressive disorder 
and cataracts.

In October 1999, the veteran was afforded a VA examination.  
At that time, the veteran presented left knee complaints 
consisting of instability, pain, and muscle cramping.  He was 
using a motorized chair during the examination.  Physical 
examination revealed atrophic musculature, with several 
nontender incisions about the left knee area.  Sensory 
examination showed full appreciation to pinprick with the 
examiner indicating that he was unable to isolate any area of 
sensory defect.  Manual muscle evaluation revealed normal to 
good strength in the dorsiflexors and evertors or in the 
musculature supplied by the peroneal nerve.  There was slight 
instability of the knee in the collateral system, and some 
instability of the crusciate system.  There was pain on 
extremes of knee motion, and the range of motion in the knees 
was estimated to be from 0 degrees to 130 degrees.  X-rays 
revealed a total knee replacement, with some lateral shift of 
bony components of the patella.  The impressions were knee 
flexion contracture, restriction of flexion, painful joint 
and possible screw migration, old or remote, and remote 
peroneal nerve palsy, residuals not found on today's 
examination.  The examiner stated that the veteran's left 
knee was the source of his pain and severely restricted his 
day-to-day weightbearing activities and mobility.  He also 
noted 1/2 inch of atrophy in the left thigh muscles, and the 
presence of a generalized inflammatory joint process was 
noted.

In an October 1999 rating decision, the 60 percent rating in 
effect for the veteran's left leg disability was confirmed 
and continued. 

In a January 2000 decision, the Board determined that the 
veteran's allegations of CUE in the prior December 1997 Board 
decision failed to meet the threshold pleading requirements 
for revision of that Board decision on the grounds of CUE.  

In February 2000, the veteran was afforded a personal hearing 
before a hearing officer at the RO with regard to the 
veteran's claim for issues other than entitlement to TDIU.  
At that time, the veteran described having to use crutches or 
a motorized scooter due to his left leg disability.  In 
addition, he indicated that he had a lot of arthritis in his 
right hand that interfered with his use of his wheelchair.  

In September 2000, the veteran testified at a personal 
hearing from the RO before another member of the Board, via 
videoconference, with regard to his claim for entitlement to 
an automobile or other conveyance or special adaptive 
equipment.  At that time, the veteran related that he had to 
use an electric wheelchair at home and he had to use a 
scooter outside the home to get around because his legs did 
not function at all.  The veteran testified that he wore 
braces on both of his legs.  He also related that he had 
nerve damage in his spine and alot of arthritis. 

In December 2000, the Board denied the claim of entitlement 
to an automobile or other conveyance or special adaptive 
equipment.  In addition, the Board remanded the veteran's 
claim for TDIU to the RO in order to obtain a medical opinion 
with regard to the effect that the veteran's service-
connected left leg disability had upon his ability to work.  

In February 2001, an application for a TDIU was received by 
VA from the veteran.  In that application, the veteran 
indicated that he last worked full-time in 1962, when he 
became too disabled to work.

In compliance with the Board's remand instructions, the 
veteran was afforded a VA examination in March 2001.  At that 
time, the veteran reported that he wore a knee brace on the 
left side and that he also wore a brace below the knee on the 
right side for a dropfoot.  The veteran related that he had 
rheumatoid arthritis.  He related to the examiner that he 
lived alone, prepared his own meals, and managed his own 
grocery shopping with the aid of friends.  Physical 
examination revealed scarring of the left knee which was all 
well healed and non-tender.  With the knee brace removed on 
the left, there was a 2+ edema in the pretibial area.  The 
veteran was unable to walk for the examination and attended 
the examination in a motorized chair.  The veteran stated 
that he used crutches or a walker at home.  The veteran had 
poor muscle bulk in both lower extremities. The left knee had 
110 degrees of flexion from a 25-degree flexion contracture.  
The quadriceps and particularly the vastus medialis were 
atrophic.  Manual evaluation of the invertors, dorsiflexors, 
and evertors (supplied by the peroneal nerve) did not reveal 
paralysis. Because of the edema, sensory evaluation was not 
tested.  In as complete extension as possible, the knee was 
stable and Drawer sign was negative.  Multiple films revealed 
a left total knee replacement. The components were in good 
position and condition. A density was present along the 
posterior joint line above the level of the tibia.  This was 
approximately 5 millimeters by direct measurement.  
Atheromatous like densities were scattered along the 
popliteal vessels. Osteoporosis was present.  The impression 
was total left knee arthroplasty, left peroneal nerve palsy 
not found on this examination.  

The examiner indicated that the veteran had impairment of the 
left knee because of muscle weakness, flexion contracture, 
and impaired mobility, secondary to rheumatoid arthritis.  
The examiner opined that the veteran was unemployable at 
above the marginal level, but not totally because of the left 
knee arthroplasty and recorded left peroneal nerve palsy.


Analysis

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a).

The veteran is service-connected for pulmonary embolism, 
rated as non-compensable, and for total left knee 
arthroplasty with left peroneal palsy, rated as 60 percent 
disabling.  The Board notes that the schedular criteria of 38 
C.F.R. § 4.16(a) have been met as his service-connected left 
leg disability is rated at the 60 percent level.  Thus, the 
issue is whether his service-connected disabilities preclude 
him from engaging in substantially gainful employment (i.e., 
work that is more than marginal, which permits the individual 
to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 
356 (1991).  For the veteran to prevail in his claim for a 
total compensation rating based on individual 
unemployability, the record must reflect circumstances, apart 
from non-service-connected conditions, that place him in a 
different position than other veterans having a combined 60 
percent compensation rating.  The sole fact that a claimant 
is unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
The ultimate question is whether the veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The record shows that the veteran completed 3 years of his 
high school education.  For at least 18 years, the veteran 
was employed in the business of buying, restoring, and 
selling equipment, and salvaging tractors and selling the 
parts.  He owned his own business and was a supervisor.  The 
veteran was last employed full-time in 1980, after which time 
he began receiving Social Security Administration benefits 
and ceased work.  

The Board has noted that the veteran has been unemployed 
since 1980.  However, lack of employment is not conclusive 
evidence of unemployability.  The record shows that the 
veteran has two service-connected disabilities, however, he 
only contends that his left leg disability impairs his work 
ability.  He does not contend nor does the record show that 
his history of pulmonary embolism places any restrictions on 
his employability.  The record established that the veteran 
has a left leg disability that is rated as 60 percent 
disabling.  One of the reasons for the high rating is because 
the veteran is service-connected for left peroneal nerve 
palsy in conjunction with his total left knee arthroplasty.  
However, the Board notes that the recent VA examinations 
showed that left peroneal nerve palsy is not currently 
present.  Thus, while the veteran clearly has impairment of 
the left leg that has been present for many years, the 
current objective findings do not show left peroneal nerve 
palsy.  The Board is not reviewing the propriety of the 
current 60 percent rating, rather, the Board is pointing out 
that there is no current objective evidence of left peroneal 
nerve palsy.

In order for entitlement to a TDIU to be warranted, the 
record must also show that this service-connected left leg 
disability alone and apart from nonservice-connected 
disabilities, precludes him from securing or following a 
substantially gainful occupation (as noted, the veteran's 
history of pulmonary embolism is non-disabling).  The Board 
finds that this is not the case here.  The veteran has a 
myriad of nonservice-connected disabilities that are 
disabling.  As noted by the VA examiner in March 2001, the 
veteran is unemployable at above the marginal level.  Thus, 
he is precluded from securing or following a substantially 
gainful occupation.  However, he is not precluded from 
securing or following a substantially gainful occupation 
solely due to his service-connected left leg disability.  
Rather, his nonservice-connected disabilities clearly play a 
role in his unemployability status.  It appears clear from 
the arguments of the veteran's representative that the 
representative interpreted the March 2001 examination report 
as stating that the veteran is unemployable.  This is true, 
as noted, but the Board points out in this regard, that the 
representative failed to note that the examiner specified 
that the veteran was unemployable at above the marginal 
level, but not totally because of the left knee arthroplasty 
and recorded left peroneal nerve palsy (emphasis added).  
Rather, it is clear from the record that the veteran's many 
and extensive non-service-connected disabilities play a role 
in rendering him unable to secure or follow a substantially 
gainful occupation.  

Therefore, although the veteran is rated as 60 percent 
disabling for his left leg disability, there is no medical 
evidence of record establishing unemployability due to left 
leg disability.  Rather, the medical evidence establishes 
that the totality of all of the veteran's disabilities as 
taken together render him unemployable at above the marginal 
level.  In light of the foregoing, the Board cannot ignore 
the presence and severity of the nonservice-connected 
disabilities and finds that the veteran's service-connected 
disabilities do not solely render the veteran unable to 
secure or follow a substantially gainful occupation.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this 
case, the preponderance of the evidence is against the 
veteran's claim and it is denied.  




ORDER

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.



		
D. J. DRUCKER
	Acting Member, Board of Veterans' Appeals

 

